Carlisle, J.
Where, upon the trial of one charged with possessing non-tax-paid whisky, it appears from the evidence that one of the arresting officers found two pints of‘non-tax-paid whisky in a pair of overalls in a room where the accused was accustomed to sleep and that at the time of its discovery the defendant admitted to the officer that the non-tax-paid whisky belonged to him, a verdict finding the defendant guilty as charged, is authorized by the evidence, and it is not error for the trial court to deny a motion for a new trial in such a case based solely on the general grounds. Bryant v. State, 26 Ga. App. 611 (106 S. E. 797); Lastinger v. State, 84 Ga. App. 760, 762 (2) (67 S. E. 2d 411).

Judgment affirmed.


Gardner, P. J., and Townsend, J., concur.